ITEMID: 001-91839
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KATONA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1965 and lives in Zalaegerszeg.
5. On 12 December 1996 the applicant filed for divorce.
6. After three remittals to the first instance court, the proceedings ended on 4 October 2005 when the Supreme Court rejected the parties’ petition for review, after the lower instances had pronounced the parties’ divorce, granted the custody of the couple’s son to the applicant. The father’s right of access was also regulated and the matrimonial property divided, allowing the applicant and the son to stay in the couple’s flat against compensation payable to the ex-husband for his share of the flat. The proceedings thus lasted almost eight years and ten months for three levels of jurisdiction.
7. The first-instance decision adopted after the last remittal allowed the customary 10% deduction from the value of the flat on account of the mother’s statutory obligation to lodge her minor son in it, which would have reduced her debt to the ex-husband by 413,650 Hungarian forints (HUF). However, the second-instance court annulled this advantage because it miscalculated the son’s age, holding that he was no longer a minor. The Supreme Court rejected the applicant’s objection to the latter ruling as the son in the meantime had become of age.
VIOLATED_ARTICLES: 6
